DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 4/29/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Page 3, line 20- ‘lightning’ should read ‘lighting’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-5, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omi et al. (U.S. Patent Application Publication US 2015/0186737 A1), of record.
     Omi et al. discloses a state detection device (See for example Abstract; Figures 1-19) comprising a camera (See for example 1, 5, 7 in Figures 1-3) configured to capture an image of an imaging area where a driver (See for example Hm, PA in Figure 1) is present; a laser (See for example 1, 5, 9 in Figures 1-3) configured to emit light toward the imaging area; and an optical member (See for example 35, 36, 37, 38 in Figures 3, 14) configured to emit the light of the laser with spreading to a predetermined irradiation area, wherein the optical member is further configured to control a light distribution of the light of the laser (See for example 35, 36, 37, 38 in Figures 3, 14; See also Figure 5).  Omi et al. additionally discloses the optical member has a function for diffusing the light of the laser (See for example 35, 36, 37, 38 in Figures 3, 14; See also Figure 5); the optical member is formed into a plate shape or a film shape (See for example 35, 36, 37, 38 in Figures 3, 14); the irradiation area irradiated with the light of the laser is coincident with the imaging area of the camera (See for example Hm, PA in Figure 1); and an air layer disposed between the laser and the optical member (See for example 1, 5, 9, 35, 36, 37, 38 in Figures 1-3, 14), or between a plurality of optical members in a case where the plurality of optical members is provided, so as to reduce the heat transmitted from the laser toward the optical member.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omi et al. in view of Hada et al. (U.S. Patent Application Publication US 2015/0092118 A1).
     Omi et al. discloses the invention as set forth above, except for a heat radiator configured to release a heat transmitted from the laser toward the optical member.  However, Hada et al. teaches a conventional display device for a vehicle (See for example Abstract; Figures 1-15), wherein the display device (See for example Figure 1) includes an illumination source (See for example 10 in Figure 1; Figure 2) that includes laser light sources (See for example 11, 12, 13 in Figure 2).  In particular, Hada et al. teaches that such high power light sources are kept cool using a combination of a Peltier cooler and heat sink (See for example 16a, 16b, 16c, 17a, 17b, 17c in Figure 2).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a heat radiator be configured to release a heat transmitted from the laser toward the optical member, as taught by Hada et al., in the device of Omi et al., to prevent the illumination source from overheating and causing unwanted issues such as temperature-dependent intensity and wavelength changes in the source output.

Allowable Subject Matter
     Claims 5-11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2003/0214812 A1 to Bourdelais et al.
U.S. Patent Application Publication US 2017/0082736 A1 to Hofmann et al.
U.S. Patent No. 7622728 to Wuestefeld.
U.S. Patent No. 7350945 to Albou et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/14/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872